DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 3, 2021 (hereinafter “Am.”) has been entered.
Drawings 
1.	The drawings were received on August 3, 2021 and July 19, 2021.  These drawings are not accepted because of the reasons, e.g., listed below:
	a.	The amendments to the drawings introduce new matter.  For example:
New FIG. 11 introduces new matter.  See 37 CFR 1.121(f).
A review of the original application shows that the application as filed did not disclose, inter alia, the size, shape, dimension, configuration, and/or relative position of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc.  Thus, a person having ordinary skill in the art (hereinafter “PHOSITA”) at the time of filing of the application might envision that the size, shape, dimension, configuration, and/or relative position of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc. might be as shown in, e.g., US 20190118901 of Nago, US 20090315692 of Miki et al, US 20180178881 of Miglioranza, US 20210331760 of Fujimura, US 20210197015 of Anderson et al., US 20180257736 of Komatsu, and/or other references classified in, e.g., IPC or CPC symbols B62M9/122; B62M9/132.  
The first time Applicant disclosed and shown the above elements and/or their relative sizes, shapes, dimensions, and/or configurations, etc. was the time Applicant filed the amendment on etc. of the above elements within a full spectrum of possible sizes, shapes, dimensions, configurations, etc. implicitly disclosed on the filing date introduce new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986) and MPEP § 608.04(a).
On the other hand, Applicant has not established that the application as filed inherently disclosed the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, rear derailleur, etc. inherently have the specific size, shape, dimension, configuration, and/or relative position, etc. as now shown in new FIG. 11.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”).  Thus, new FIG. 11 introduces new matter.  See MPEP §§ 608.04(a) and 2163.07; and/or
The metal material for the battery carrier in amended FIGS. 7, 9 and 10.
As noted, original FIG. 6 describes “Batteries In plastic carrier” and “Plastic.”  However, amended FIGS. 7 and 9-10 show that the carrier for batteries 28 is made of metal in accordance with drawing symbols for draftsperson shown in MPEP § 608.02(IX) and/or Guide for Preparation of Patent Drawings attached to the prior OA.  The application as filed did not disclose the metal material for the battery carrier.  Thus, the new metal material for making of the battery carrier introduces new matter.   See MPEP § 608.04(a); and/or   
b.	The amended drawings do not comply with 37 CFR 1.84 and/or PCT Rule 11.  For
example, the reference character such as “2” in FIG. 11 is not measured at least .32 cm in height
as required by 37 CFR 1.84(p)(3) and/or PCT Rule 11.13(h). 
2.	The original drawings filed on October 26, 2018 are objected to because of the reasons, inter alia, listed below:
a.	The drawings do not comply with 37 CFR 1.84 and/or PCT Rule 11.  Please see “Guide for Preparation of Patent Drawings” attached.  For example:
37 CFR 1.84(b)(1) states:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. (Bold and emphases added)
	In the instant case, the photographs (see, e.g., FIG. 3 and 7-8) are not the only practicable medium for illustrating the claimed invention; and/or are not sufficient quality so that all details in the photographs are reproducible in the printed patent;  
37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Bold and emphasis added).

	See also PCT Rule 11.13 (a).  However, every line, number, and letters in, e.g., FIGS. 1-2, 5 and 10 is not durable, black, sufficiently dense, dark, uniformly thick, and well-defined; 
37 CFR 1.84(m) states:
Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.  (Bold and emphases added)

	In this case, the solid black shading areas in, e.g., FIGS. 1-2, 4-8 and 10 do not aid in understanding the invention and reduce legibility; 
37 CFR 1.84(p)(3) states: 
Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  (Emphasis added)  

See also PCT Rule 11.13(h).  However, e.g., the reference characters such as 2, 10, etc. and letters “transmission,” “element,” etc. in FIG. 2 are not measured at least .32 cm in height; 
37 CFR 1.84(o) states: 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.  (Emphasis added)  

See also PCT Rule 11.11.  However, numerous descriptive legends or text matter such as “Hub shell” and “transmission,” etc. in FIG. 1 are not approved by the Office and not necessary for understanding of the drawings because they have been designated by reference characters 8, 14, etc. as seen in the specification; and/or
37 CFR 1.84(u)(2) states: 
“The view numbers must be larger than the numbers used for reference characters.”  

However, e.g., the view number “Fig. 1” is not larger than the numbers “8” and “18” for reference characters; and/or
PCT Rule 11.13(b) states: 
Cross-sections shall be indicated by oblique hatching which should not impede the clear reading of the reference signs and leading lines.

	See also 37 CFR 1.84(h)(3).  However, the cross-sections in FIGS. 1-2 are not indicated by oblique hatching; and/or  
b.	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  For example, the specification describes that FIG. 2 shows the controller 29 and indicator means 23 (see Pub. No. US 20200189690 (hereinafter “Pub.’690”) of this application at ¶ 59); however, FIG. 2 does not show the reference characters 29 and 23.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the bicycle (Pub.’690 ¶ 53) and the fork (Pub.’690 ¶¶ 9, 39) in claim 1; the rear derailleur in claims 1, 9 and 19; the wheel hub (Pub.’690 ¶¶ 25, 39) in claims 6 and 9; the driven wheel (Pub.’690 ¶ 39) in claim 9; the first (short) range wireless connection (Pub.’690 ¶¶ 8-9, 36-37, 61) and the second (long) range wireless connection in claims 1, 9 and 19; the detached position of the detachable first wireless connection in claim 19 (37 CFR 1.84(h)); and the sensor in claims 30-31 must be shown or the features canceled from the claims.  No new matter should be entered.
Amendment Objections
The amendment filed on August 3, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is, e.g., as follows: the new description of FIG. 11 in the Brief Description of the Drawings (Am. p. 4); the new reference character “301” to designate the bicycle in the specification, p. 8, ll. 23-30 (Am. p. 4); and the new paragraph in the specification, p. 14, after line 23 (Am. p. 6).
A review of the original application shows that the application as filed did not disclose,
inter alia, the size, shape, dimension, configuration, and/or relative position of the bicycle, crank
axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, and rear derailleur, etc.  After the filing date, the description of a particular bicycle that has specific size, shape, dimension, configuration, relative position, etc. of the bicycle, crank axle, front and rear forks, front and rear wheels, front and rear sprockets, pedals, and rear derailleur, etc. as shown in new FIG. 11 within a full spectrum of possible sizes, shapes, dimensions, configurations, relative positioning, etc. implicitly disclosed on the filing date introduce new matter.  
Applicant is required to cancel the new matter in the reply to this OA.
Specification Objections
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a first wireless connection” (emphasis added) and “a second wireless connection” (emphasis added) in claims 1, 9 and 19.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
2.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the first and second wireless connections in claims 1, 9 and 19; and the sensor in claims 30 and 31 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9 and 17 are objected to because of the informalities such as typographical or grammatical error.  For example, the term “transmission” in line 3 of claim 9 should have been changed to - a transmission -.  Appropriate correction is required.
Claim Rejections – 35 USC § 112
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (hereinafter “OA”).
2.	Claims 1-4, 6-9, 11, 12, 14, 17, 19-23, 25, 28, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	Claims 11, 12 and 14 are incomplete because these claims depend on cancelled claim 10.  See MPEP § 608.01(n).
	b.	The term such as “placeable,” “connectable” or “detachable” in claim 19 is vague and indefinite in the sense that things which may be done are not required to be done.  For example,  the first wireless connection is detachable, but is not required structurally to be detached between the first transmitter and the first receiver.  See “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
c.	It is unclear whether the terms “a sensor” and “an electric component” in claims 30 and 31 refer to the same or different things.  On the one hand, the specification discloses that the electric component and the sensor can be the same.  See Pub.’690 ¶ 56 (“It will be appreciated that the electric component can also, e.g., be a sensor, such as a speed sensor”).  Thus, in the context of the specification, the electric component is not positively required to be the sensor.  On the other hand, the claims call for “the electric component includes a sensor.”  As noted, the transitional term “includes” is open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  Thus, under broadest reasonable interpretation (BRI) standard during examination (MPEP § 2111 et seq.), it is also reasonable to interpret that the sensor and the electric component may be different things such as, e.g., a sensor and a circuit.   See the plain meaning (MPEP § 2111.01) of the term “electric component” from common dictionaries such as Google Search attached to prior OA.  The language of the claim, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation regarding the terms “a sensor” and “an electric component.”  Thus, the claim is indefinite.  See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014), MPEP § 2173.02(I) and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
d.	Amended claims 1 and 9 recite:
wherein the control element is connected to the electric component through a second wireless connection between the second transmitter and the second receiver and a first wireless connection between the first transmitter and the first receiver.  (Bold and emphases added)

	Similarly, claim 19 recites:

wherein the control element is connectable to the electric component through a second wireless connection between the second transmitter and the second receiver and a detachable first wireless connection between the first transmitter and the first receiver. (Bold and emphases added)

Claims 1-4, 6-9, 11, 12, 14, 17, 19-23, 25, 28, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical elements that connect the control element 29 to the electric component 16, and/or the mechanical and/or electrical structural elements that connect the second wireless connection to the second transmitter and the second receiver, and/or the mechanical and/or electrical structural elements that connect the first wireless connection to the first transmitter and the first receiver.   See, e.g., Finisar Corp. v. The Direct TV Group, Inc., 523 F.3d 1323 (Fed. Cir. 2008) (The claim is indefinite because the disclosure only provides the disclosure of “software” without providing some detail about the means to accomplish the claimed function) and In re Katz Interactive Call Processing Patent Litig. v. American Airlines, Inc., 97 USPQ2d 1737 (Fed. Cir. 2011) cited in MPEP §§ 2163, 2173.05(p) and 2181.  
Nonstatutory Double Patenting
	Claims 9, 11, 17, 19-20, 23 and 28, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 38, 41 and 45 of copending Application No. 16654599 (hereinafter “Appl.’599) which was published as Pub. No. US 20200156739. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant used a minor different terminology to claim the same or substantially the same invention.  In re Griswold, 150 USPQ 804 (CCPA 1966) and MPEP § 804.02.  For example, see the comparison among claims 9, 11, 17, 19-20, 23 and 28 of this application and claims 1, 38, 41 and 45 of Appl.’599 below:
    Common    	                              This Appl.’495		    		      Appl.’599
bicycle					cls. 9, 19					cl. 1
frame					cl. 9						cl. 1
fork					cl. 9						cl. 1
dropouts				cl. 9						cl. 1
wheel axle				cl. 9						cl. 1
					driven wheel (cl. 9)
transmission				cl. 9						cl. 38
electric component			cls. 9, 19					cl. 1
control element			cls. 9, 19					cl. 1
(first) wireless connection 		cl. 9						cl. 1
(second) wireless connection		cl. 9						cl. 45
first receiver 				cl. 9					cl. 1
first transmitter			cls. 9, 11, 20					cl. 1
second receiver			cls. 9, 28					cl. 45
second transmitter			cl. 9						cl. 45
first energy storage element		cl. 17						cl. 41
second	energy storage element	cl. 23						cl. 41			Although claim 9 of this application calls for the driven wheel, meanwhile, claims 1, 38, 41, 45 of Appl.’599 do not, however, the claimed device in claims 1, 38, 41, 45 of Appl.’599 inherently include the driven wheel.  In fact, without the driven wheel, the claimed bicycle in claims 1, 38, 41, 45 of Appl.’599 would be inoperative.   On the other hand, the driven wheel is conventional or well known in the bicycle art.  See, e.g., WO 2015130174 A1 of Van Druten and MPEP § 2144.03. 
It would have been obvious to the PHOSITA at the time of filing to form the driven wheel for the bicycle claimed in claims 1, 38, 41, 45 of Appl.’599 as taught or suggested by common knowledge in the art.  KSR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Indication of Allowable Subject Matter
Claims 1-4, 6-8, and 30 would be allowable if rewritten or amended to overcome the
rejection(s) under 35 U.S.C. 112(b) set forth in this OA.
Upon filing of a proper terminal disclaimer, claims 9, 11, 12, 14, 17, 19-23, 25, 28, and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this OA.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
	At the outset, Applicant contended that new FIGS. 2B and 11 do not add new matter.  Applicant contended that all new references with regards to amended specification are made with respect to the published PCT/NL2018/05050277 application, WO 2018/199761, submitted at filing.  Applicant asserted that no new matter has been added by the amendments because the support for the amendments may be found throughout the as filed disclosure, e.g., PCT publication: p. 3, ll. 9-10 and p. 9, l. 14 (Am. p. 12).
	The Examiner agrees that FIG. 2B does not add new matter because it does not show any new structure in comparison to the original drawings.  However, the Examiner respectfully submits that FIG. 11 adds new matter because, contrary to Applicant’s remarks, PCT/NL2018/05050277, i.e., WO 2018/199761 does not describe and/or show FIG. 11.  In fact, this document only shows FIGS. 1-10.  Moreover, the instant PCT publication: p. 3, ll. 9-10, describes: “part of the first receiver. It will be appreciated that part of the first transmitter can be attached to the frame.  The first and second coils can be sealed against debris”, meanwhile, p. 9, l. 14 describes: “actuator 16.  A first transmitter 20 is placed on the frame 2.  Here the transmitter.”  It appears that nowhere in the PCT publication PCT/NL2018/05050277 describes FIG. 11 with reference characters such as bicycle 301, front fork 305, rear fork 307, rear derailleur 327, etc., added in the paragraph on p. 14, after l. 24, of the specification (Am. p. 6).  If the mentioned PCT publication describes FIG. 11 with reference characters as now shown in FIG. 11, Applicant is respectfully suggested to specifically identify, e.g., the pages and lines wherein such description appears.  Upon receiving such identification, the Examiner would withdraw the new matter objections. 
In the absence of the description and showing of FIG. 11 in PCT/NL2018/05050277 application, WO 2018/199761, submitted at filing, the Examiner respectfully submits that new FIG. 11 and its description thereof added in the specification introduces new matter for the reasons set forth above.  Cf., In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976) (If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the application was originally filed.  Any proposed amendment of this type should be treated as new matter.) cited in MPEP § 608.01(h).  See also 35 U.S.C. 113 below: 
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Emphasis added)

OBJECTIONS
	Abstract
	The abstract objection is withdrawn in view of the amendments.
	Drawings
	The drawing objections are respectfully maintained for the reasons set forth above.
	Specification
	Applicant believed that the amendments to the drawings and the specification address all
of the informalities noted by the Examiner (Am. pp. 12-13).
	The Examiner respectfully submits that the amendments do not specifically address all of the informalities as seen above. 
	Duplicate Claim Warning
	The warning is withdrawn in view of Applicant’s amendments.
	35 USC 112
	Applicant contended that the amendments address the clarity issues noted by the Examiner. However, the Examiner respectfully submits that the clarity issues are remained as set forth above.  Please see 37 CFR 1.111(b) and (c).
	35 USC 102 and 103
	The previous art rejections are withdrawn in view of Applicant’s amendments.
	Double Patenting
	Applicant elected to defer response to this provisional rejection until this rejection is the only rejection remaining and further contended, inter alia, that the amendments may deem the provisional rejection moot and thus the double patenting may no longer hold.  (Am. p. 14) 
	Please note that MPEP § 804 states:
	A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

	Applicant neither showed that the claims subject to the rejection are patentably distinct
 from the reference claims nor filing a terminal disclaimer.  Moreover, the amendments do not
overcome the instant rejection as set forth above.  
	New Claims
	Claims 30-31 are not patentable for the reasons set forth above.
	Conclusion  
	In view of the foregoing, the Examiner respectfully submits that Applicant’s submission
that the application is in condition for allowance is unsupported by substantial evidence.
Finality

Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated
Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656